Exhibit 10.22

CAL DIVE INTERNATIONAL, INC.

ANNUAL PROFIT SHARING PLAN

This Cal Dive International, Inc. Annual Profit Sharing Plan (the “Plan”) is
adopted by Cal Dive International, Inc., a Delaware corporation (the “Company”).
 The terms of the Plan have been approved by the Company’s Compensation
Committee of the Board of Directors (the “Compensation Committee”) and are as
follows:

I.

Purpose

The Plan is designed to increase stockholder value through effective use of
performance-based bonus awards, by providing key employees with additional
incentives through the grant of cash awards based on the performance of the
Company.

II.

Term

The effective date of this Plan is January 1, 2008.  The Plan will remain in
effect for successive fiscal years beginning on January 1, 2008 (each, a “Plan
Year”), until terminated by the Compensation Committee.

III.

Eligibility

The participants in this Plan (the “Participants”) shall be those employees of
the Company who have been selected by the CEO.  To be eligible to participate in
the Plan, employees must (a) have been full-time employees with the Company or
any of its subsidiaries for at least three months of the Plan Year and (b)
remain actively employed on a full-time basis through the payment date for such
Plan Year (usually March 15 of the following calendar year).  Directors who are
not employees of the Company shall not be eligible to participate in the Plan.  

IV.

Change in Eligibility Status

In making decisions regarding the selection of Participants, the CEO may
consider any factors that he or she may consider relevant.  However, the
following guidelines set forth the general parameters governing eligibility
based on the occurrence of the events described below:

(a)

New hire, Transfer, Promotion.  An employee who is hired, transferred or
promoted after March 1 of the Plan Year may participate in the Plan on a pro
rata basis as of the date the employee was hired, transferred or promoted.  An
employee who is hired, transferred or promoted prior to March 1 of the Plan Year
may participate based on a full Plan Year with no pro rata deduction.

(b)

Demotion.  An Award will generally not be made to an employee who has been
demoted because of performance during the Plan Year.

(c)

Termination.  An Award will generally not be made to any Participant whose
services are terminated prior to the bonus payment date for the Plan Year for
misconduct, failure to perform or other cause, as determined by management.





--------------------------------------------------------------------------------

(d)

Resignation.  An Award will generally not be made to any Participant who resigns
for any reason, including retirement, before the bonus payment date for the Plan
Year.  However, in management’s sole discretion, the Participant may be
considered for a pro rata Award, provided the Participant otherwise qualifies
for the Award.

(e)

Other Changes in Status.  A Participant whose status as an active employee is
changed prior to the bonus payment date for the Plan Year for any reason other
than the reasons cited above may be considered for a pro rata Award in
management’s sole discretion, provided the Participant otherwise qualifies for
the Award.  In the event that an Award is made on behalf of an employee who has
terminated employment by reason of death, any such payments or other amounts due
will generally be paid to the Participant’s estate.

The above guidelines are subject to the terms of any applicable severance or
similar agreements.  Nothing in the Plan shall confer any right to any employee
to continue in the employ of the Company.

V.

Profit Sharing Bonus Awards

A profit sharing bonus award (an “Award”) shall be based on the Company (or a
department or group, as applicable) meeting certain pre-tax income targets (each
a “Target”) based on the Company’s financial plan for the relevant Plan Year as
approved by the Board of Directors.  For each Plan Year, the Company’s financial
plan will include targets for the pre-tax income of the Company as a whole, and
any relevant department, business unit or group thereof (each, a “Group”).  A
Profit Sharing Bonus Award may be made up of one or both of the following
subcomponents:

(a)

the Participant’s Group meeting its pre-tax income target for the Plan Year; and

(b)

the Company as a whole meeting its pre-tax income target for the Plan Year.

For each Plan Year, the CEO (and in the case of the CEO’s and other Executive
Officers’ Awards, the Compensation Committee) will determine the maximum
potential Award opportunity that may be earned by each Participant under each
applicable subcomponent (the “Profit Sharing Pool”).  If the Target for the
Group or the Company, respectively, is achieved for the Plan Year, then the
relevant subcomponent of the Profit Sharing Pool shall be funded at the rate of
$.50 for each $1.00 of pre-tax income earned above the relevant Target.  Each
subcomponent of the Profit Sharing Pool shall be funded up to the aggregate of
the maximum potential Profit Sharing Awards that may be earned by all eligible
Plan Participants under all Profit Sharing Bonus Awards for such subcomponent.
 If less than the maximum is funded to a subcomponent of the Profit Sharing Pool
(based on the amount by which the applicable actual Group or Company pre-tax
income exceeds the relevant Target for the Plan Year), Profit Sharing Pool
dollars will be allocated to eligible Participants based on the percentage that
each such Participant’s maximum potential Profit Sharing Bonus Award bears to
the





2




--------------------------------------------------------------------------------

aggregate maximum potential Profit Sharing Bonus Awards for all eligible
Participants.  If the Target for the Group or Company, respectively, is not
achieved for the Plan Year, then the relevant subcomponent of the Profit Sharing
Pool shall not be funded and there shall be no Awards.

Payments of any Awards will be made by March 15 of the year following the Plan
Year.

VI.

Administration of the Plan

Except with respect to the CEO and other Executive Officers, this Plan shall be
administered by the Company’s Management.  Management shall have the authority
to interpret the provisions of this Plan and make final decisions with respect
to the entitlement of any employee to an Award.  Management retains the right to
discontinue or amend this Plan at any time.  Management may use discretion to
adjust the Award levels to account for events that impact the Participants’
ability to earn the Profit Sharing Bonus Award described in Section V.  The CEO
will be responsible for establishing rules and regulations for the day-to-day
management of the Plan.  With respect to the CEO and other Executive Officers,
the Compensation Committee shall perform all of the actions and duties described
in this Section VI.

Nothing in this Plan is to be considered a guarantee of an Award.  The grant of
an Award under the Plan shall not constitute an assurance of continued
employment.  Any decisions by management or the Compensation Committee, as
applicable, are final and binding on all parties.  Payments under the Plan shall
be net of an amount sufficient to satisfy any federal, state or local
withholding tax liability.  This Plan shall be governed and construed under the
laws of the State of Texas.





3


